DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7, 8, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 2018/0005005).

	Regarding claims 1 and 15
	He et al. shows the display device and manufacturing method of a display device, comprising: an organic light-emitting display panel and a fingerprint identification assembly disposed on a non-light-emitting display side of the organic light-emitting display panel (see para. 0047, 0056, 0092 and Figs. 25-28); 5wherein the fingerprint identification assembly comprises a first substrate (700), a fingerprint identification unit (see Figs. 25-28) and a light-shielding structure (705), and the fingerprint identification unit and the light-shielding structure (705) are disposed on a same side of the first substrate (see Figs. 25-28); and wherein the light-shielding structure is disposed between the fingerprint identification unit and the organic light-emitting display panel (see Figs. 25-28); the light-shielding structure comprises at least two 10light-shielding layers (705, top metal layer and bottom metal layer shown in Fig. 28), each of the at least two light-shielding layers comprises light-transmissive portions (taken to be holes, see Fig. 28) and at least one light-shielding portion (taken to the metal layer, see Fig. 28), and the light-transmissive portions are at least partially surrounded by the at least one light-shielding portion (see Fig. 28); and in a direction perpendicular to the first substrate (see Fig. 28), positions of light-transmissive portions in one of the at least two light-shielding layers are in one-to-one correspondence with positions of light-transmissive 15portions in another one of the at least two light-shielding layers (see Fig. 28).  

	Regarding claim 2
	He et al. further shows, wherein in a same light-shielding layer (705), the at least one light-shielding portion encircles the light-transmissive portions (holes in the metal layer 705), and the light-transmissive portions are arranged in an array in a first direction and a second direction (see Fig. 28), wherein the first direction intersects the second direction (see Fig. 28).  

	Regarding claims 3 and 16
	He et al. further shows, a lens array (Microlens array, see Fig. 27) disposed between the light-shielding structure and the organic light-emitting display panel (see Fig. 27 and para. 0188-0189); wherein the lens array comprises a plurality of converging lenses (see Fig. 27 and para. 0188), and in the direction perpendicular to the first substrate (see Fig. 27), each of the plurality of converging lenses covers at least one of the light-transmissive portions in a same one of the at least two light-shielding layers (see Figs. 27 and 28 and para. 0188-189 and 0229).  


	Regarding claim 4 
	He et al. further shows, wherein each of the plurality of converging lenses is hemispherical in shape (see Fig. 27), and the plurality of converging lenses are arranged in an array in a first direction and a second direction, wherein the first direction intersects the second direction (taken to be matrix of lenses aligned with the holes, see Figs. 27, 28 and 31, and para. 0188-189 and 0229).  

Regarding claim 7
	He et al. further shows, wherein the light-shielding structure (705) and the fingerprint identification unit are both disposed between the first substrate and the organic light-emitting display panel (see Figs. 25-28).  

	Regarding claim 8
	He et al. further shows, a lens array (mircrolens array) disposed between the light-shielding structure and the organic light-emitting display panel (see Figs. 27-28 and para. 0188-0189); 10wherein the lens array comprises a plurality of converging lens (see Fig. 27), and in the direction perpendicular to the first substrate (see Fig. 27), each of the plurality of converging lenses covers at least one of the light-transmissive portions (holes) in a same one of the at least two light-shielding layers (metal layer, see Figs. 27 and 28); and wherein the lens array is integrated on the first substrate (see Figs. 27-28).  

	Regarding claim 12
	He et al. further shows, wherein the light-shielding structure and the fingerprintBY20EX2627FBPE-US identification unit are both disposed on a side of the first substrate facing away from the organic light-emitting display panel (see Figs. 27-28 and para. 0188-0189).  

	





Allowable Subject Matter

Claims 5, 6, 9-11, 13, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 19 is allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5, 6, 9-11, 13, 14, 17 and 18
The prior art of record taken alone or in combination does not teach or suggest the display device as recited in claim 1, or the manufacturing method of a display device as recited in claim 15, having the further limitations as set forth in claims 5, 6, 9-11, 13, 14, 17 and 18.


Regarding claim 19
The prior art of record, including the closest prior art He et al. noted above, does not teach or suggest the manufacturing method of a display device having the combination of steps, along with providing a second substrate; forming a plurality of first grooves on the second substrate; 15forming a lens array in the plurality of first grooves; forming a light-shielding structure on a side of the second substrate; bonding, by a second encapsulant which is annular in shape, the side of the second substrate on which the light-shielding structure is formed to the side of the first substrate on which the fingerprint identification unit is formed, as set forth in claim 19.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cai et al. (US 10,665,631), Ko et al. (US 2019/0095674), Bae et al. (US 2019/0012555) and Lee et al. (US 2019/0019000), all show a display device having a fingerprint sensor including light shielding layers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687